                   Case 4:19-cv-04796 Document 4 Filed on 12/12/19 in TXSD Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                                IN THE UNITED STATES DISTRICT COURT
                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION
 ISRAEL FONSECA,

          Plaintiff,
 v.                                                           C.A. No.:   4:19-cv-4796

 RANDALL Q. SMITH INVESTMENTS, INC., and
 RANDALL Q. SMITH,

        Defendants.
 __________________________________/

                                                    SUMMONS IN A CIVIL ACTION

 To:      RANDALL Q. SMITH
          6200 Savoy, Suite 420
          Houston, TX 77036

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
 Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 names and addresses are:

                                                       CHARLES L. SCALISE
                                                        Texas Bar No. 24064621
                                                        1104 San Antonio Street
                                                          Austin, Texas 78701
                                                       (512) 474-7677 Telephone
                                                       (512) 474-5306 Facsimile
                                                      charles@rosslawgroup.com
                                                    ATTORNEYS FOR PLAINTIFF

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.
                                                                       CLERK OF COURT
                                                                            David J. Bradley, Clerk of Court
 Date:
                                                                       Signature of Clerk or Deputy Clerk
Date: December 12, 2019
                                                                            s/ Ruth Guerrero
                                                                            Signature of Clerk or Deputy Clerk
                Case 4:19-cv-04796 Document 4 Filed on 12/12/19 in TXSD Page 2 of 4


Civil Action No. 4:19-cv-4796
                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
                                                                     .
was received by me on (date)

         I personally served the summons on the individual at (place)
                                                                  on (date)                                          ; or

          I left the summons at the individual’s residence or usual place
         of abode with (name)
                                                           , a person of suitable age and d\iscretion who resides there,
        on ( date )                         , and mailed a copy to the individual’s last known address; or

          I served the summons on (name of individual)            , who is




                                                                                                                            .


         My fees are $                      for travel and $                        for services, for a total of $              .



        I declare under penalty of perjury that this information is true. Date:
                                                               Server’s signature


                                                                                       Printed name and title


                                                                                         Server’s address   Additional
information regarding attempted service, etc:
                   Case 4:19-cv-04796 Document 4 Filed on 12/12/19 in TXSD Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                                IN THE UNITED STATES DISTRICT COURT
                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION
ISRAEL FONSECA,

          Plaintiff,
v.                                                            C.A. No.:   4:19-cv-4796

RANDALL Q. SMITH INVESTMENTS, INC., and
RANDALL Q. SMITH,

       Defendants.
__________________________________/

                                                    SUMMONS IN A CIVIL ACTION

To:       RANDALL Q. SMITH INVESTMENTS, INC.
          c/o RANDALL Q. SMITH, Registered Agent
          6200 Savoy, Suite 420
          Houston, TX 77036

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
names and addresses are:

                                                       CHARLES L. SCALISE
                                                        Texas Bar No. 24064621
                                                        1104 San Antonio Street
                                                          Austin, Texas 78701
                                                       (512) 474-7677 Telephone
                                                       (512) 474-5306 Facsimile
                                                      charles@rosslawgroup.com
                                                    ATTORNEYS FOR PLAINTIFF

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                      CLERK OF COURT
Date:                                                                         David J. Bradley, Clerk of Court
                                                                      Signature of Clerk or Deputy Clerk

     Date: December 12, 2019
                                                                               s/ Ruth Guerrero
                                                                               Signature of Clerk or Deputy Clerk
                Case 4:19-cv-04796 Document 4 Filed on 12/12/19 in TXSD Page 4 of 4


Civil Action No. 4:19-cv-4796
                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
                                                                     .
was received by me on (date)

         I personally served the summons on the individual at (place)
                                                                  on (date)                                          ; or

          I left the summons at the individual’s residence or usual place
         of abode with (name)
                                                           , a person of suitable age and d\iscretion who resides there,
        on ( date )                         , and mailed a copy to the individual’s last known address; or

          I served the summons on (name of individual)            , who is




                                                                                                                            .


         My fees are $                      for travel and $                        for services, for a total of $              .



        I declare under penalty of perjury that this information is true. Date:
                                                               Server’s signature


                                                                                       Printed name and title


                                                                                         Server’s address   Additional
information regarding attempted service, etc:
